DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 02/28/2022.
Claims 1-4, 6-16 and 18 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-4, 6-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to specifically teach a piece of positional information and a piece of directional information are encoded in each of the code patterns, with the positional information indicating the position of the respective marking element within a grid-like arrangement of marking elements and the directional information indicating the orientation of the scanning direction of the respective 2Application No. 16/434,802 Attorney Docket No. 36567U Response To Non-Final Office Action Mailed On November 29, 2021 code pattern or of a reference direction in a fixed relationship therewith relative to a spatially fixed reference axis, in an operating state of the navigation system in accordance with its intended purpose. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWYN LABAZE/Primary Examiner, Art Unit 2887